Exhibit 10.36

 

LOGO [g879423ex10_36pg001a.jpg]

Restricted Stock Unit Agreement

 

 

[Participant Name]

It is my pleasure to inform you that you are hereby granted an award of
Restricted Stock Units subject to the terms and conditions of this Award and the
terms of the Fifth Third Bancorp 2014 Incentive Compensation Plan (the “Plan”),
approved by shareholders in 2014:

 

Date of Restricted Stock Unit Award [Grant Date] Total Number of Restricted
Units Granted [Number of shares granted]

 

 

These restricted stock units will be distributed to you when your service as a
non-employee Director of Fifth Third Bancorp ends.

If you accept the terms of this restricted stock unit award, you will be deemed
to have consented to all of the terms and conditions of this restricted stock
unit award and of the Fifth Third Bancorp 2014 Incentive Compensation Plan. In
the event of any conflict between the terms of this Notice and the Plan, the
terms of the Plan shall control.

Any bonus, commission, compensation, or awards granted to you under the Fifth
Third Bancorp 2014 Incentive Compensation Plan is subject to recovery, or
“clawback” by the Company in such amount and with respect to such time period as
the Committee shall determine to be required by Company policy, applicable law,
rules, or regulations if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria, or as otherwise required by law. In addition, all executive
compensation plans are automatically amended as necessary to comply with the
requirements and/or limitations under any other laws, rules, regulations, or
regulatory agreements up to and including a revocation of this award.

This Award will expire by its own terms unless accepted within 60 days.

 

 

 

For Fifth Third Bancorp: LOGO [g879423ex10_36pg001b.jpg]

                [Grant Date]

Kevin Kabat   Date Vice Chairman & CEO

[Acceptance Date]

 

RSU Board of Director